DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a load calculator for generating load data of each of a plurality of panel blocks included in a display panel based on input image data; a life calculator for generating life data of each of the panel blocks based on a deterioration stress value accumulated in the display panel” in claim 1.
“the load calculator generates the load data according to a lookup table in which the load data corresponding to the input image data is stored” in claim 4.
“wherein the life calculator accumulates deterioration stress values of the panel blocks to generate an accumulated value and stores the accumulated value in a nonvolatile memory device, and generates the life data according to the accumulated value” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structural support for the terms “load calculator” and “life calculator” can be found in [60] of the specification which discloses a logic circuit as the “load calculator” and “life calculator”.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2016/0217731 A1, hereinafter referred as “Joo”) in view of Kambhatla et al. (US 2018/0190174 A1, hereinafter referred as “Kambhatla”).
 	Regarding claim 1, Joo discloses a …controller (140) comprising: 
 	a load calculator (140) for generating load data of each of a plurality of panel blocks included in a display panel based on input image data (Figs. 1, 8, ¶0010, ¶0069 and ¶0098 discloses calculating an average luminance AR of red color light, AG of green color light and AB of blue color light of the logo surrounding region of the image (S230)); 
 	a life calculator for generating life data of each of the panel blocks based on a deterioration stress value accumulated in the display panel (Figs. 1, 8, ¶0087 and ¶0098 discloses analyzing a degree of degradation or an amount of degradation of a red color pixel, a green color pixel and blue color pixel located in the logo region of the image (S240)); 
 a first logic circuit for receiving the load data and the life data, and generating operation data based on the load data and the life data (Figs. 1, 8, ¶0010 and ¶0098 discloses determine target luminance of each color of light of the logo region based in the average luminance and the degree of degradation); and 
a second logic circuit for receiving the input image data and the operation data (Figs. 1-3, 8, ¶0069, ¶0075, and ¶0086 discloses display driving integrated circuit 140 can further determine a target luminance based on the average luminance, the degree of degradation and the image data DATA), and generating [logo] data based on the input image data and the operation data (Figs. 1-3, 8, ¶0069, ¶0075, ¶0086 discloses generate compensated image data DATA′ by reducing the luminance of the logo region LG of the image on image data DATA received from an external source), 
wherein the [logo] controller adjusts a luminance of the display panel based on the [logo] data when operating in a [logo display] mode for performing a [logo] operation (Figs. 2, 3, ¶0086 and ¶0099 discloses the logo controller 144 can generate compensated image data DATA′ by reducing the luminance of the logo region LG of the image on image data DATA received from an external source).
 	Joo doesn’t explicitly disclose a screen saver controller, screen saver data, screen saver mode and screen saver operation.
 	However, in a similar field of endeavor, Kambhatla discloses a screen saver controller (Fig. 1 and ¶0031 discloses OLED display controller 124), screen saver data (¶0024 discloses screensaver application for presenting content and ¶0033 discloses the data corresponding to the content may be combined and stored in the screen buffer 122), screen saver mode (¶0024 discloses screensaver application for presenting content) and screen saver operation (¶0024, ¶0056 and ¶0058 discloses a screensaver application generating content such as moving a logo around the screen of the display).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in order to minimize or eliminate the burn-in or image sticking effect (¶0002).
	Regarding claim 13, Joo discloses a display device comprising: the …controller of claim 1; a display panel including a plurality of pixels (Abstract discloses display panel includes a plurality of red, green, and blue color pixels); a data driver for providing a data signal to the display panel (Figs. 2, 3 and ¶0085 discloses the data driver 143 provides a data signal DS to the display panel 120 via the data-lines); a gate driver for providing a gate signal to the display panel (Figs. 2, 3 and ¶0085 discloses the scan driver 142 provides a scan signal SS to the display panel 120 via the scan-lines); and a timing controller for controlling the data driver and the gate driver (Figs. 2, 3 and ¶0086 discloses the timing controller 141 can control the data driver 143 and the scan driver 142).
	Joo doesn’t explicitly disclose a screen saver controller. 
	However, in a similar field of endeavor, Kambhatla discloses a screen saver controller (Fig. 1 and ¶0031 discloses OLED display controller 124).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in order to minimize or eliminate the burn-in or image sticking effect (¶0002).
	Regarding claim(s) 14-16, this/these method claim(s) has/have similar limitations as apparatus claim(s) 1, 2 and 7, respectively, and therefore rejected on similar grounds.
	Regarding claim 17, Joo discloses the method of claim 14, wherein the load data of a corresponding one of the panel blocks is an intensity of the corresponding panel block.
 	However, in a similar field of endeavor, Kambhatla discloses wherein the load data of a corresponding one of the panel blocks is an intensity of the corresponding panel block (¶0112 discloses estimate for pixel wear for a block based, at least in part, on a color of the pixels that are lighted in the block, an intensity of the of lighted pixels in the block, or a time that the pixels in the block are lighted, or any combinations thereof).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in order to direct the processor to compose an image to lower the use of blocks of pixels that are more damaged (¶0113).	
 	Regarding claim 18, Joo discloses a display device (100) comprising: 
 	…a data driver for providing a data signal to the display panel (Figs. 2, 3 and ¶0085 discloses the data driver 143 provides a data signal DS to the display panel 120 via the data-lines); 
 	a gate driver for providing a gate signal to the display panel (Figs. 2, 3 and ¶0085 discloses the scan driver 142 provides a scan signal SS to the display panel 120 via the scan-lines); 
 	a timing controller for controlling the data driver and the gate driver (Figs. 2, 3 and ¶0086 discloses the timing controller 141 can control the data driver 143 and the scan driver 142); and 
 	a …controller configured to calculate load data for each of the plurality of panel blocks (Figs. 1, 8, ¶0010, ¶0069 and ¶0098 discloses calculating an average luminance AR of red color light, AG of green color light and AB of blue color light of the logo surrounding region of the image (S230)), calculate life data based on a deterioration stress value for each of the plurality of panel blocks (Figs. 1, 8, ¶0087 and ¶0098 discloses analyzing a degree of degradation or an amount of degradation of a red color pixel, a green color pixel and blue color pixel located in the logo region of the image (S240)), generate a minimum luminance based on the load data and the life data (Figs. 1, 8, ¶0010 and ¶0098 discloses determine target luminance of each color of light of the logo region based in the average luminance and the degree of degradation), and decrease a luminance of the display panel to the minimum luminance when operating in a [logo] mode for performing a [logo] operation (Figs. 2, 3, ¶0086 and ¶0099 discloses the logo controller 144 can generate compensated image data DATA′ by reducing the luminance of the logo region LG of the image on image data DATA received from an external source).
 	Joo doesn’t explicitly disclose a display panel including a plurality of panel blocks, where each of the panel blocks includes a plurality of pixels; and a screen saver controller, screen saver mode and a screen saver operation.  
 	However, in a similar field of endeavor, Kambhatla discloses a display panel including a plurality of panel blocks (Fig. 3 and ¶0042 discloses division of blocks), where each of the panel blocks includes a plurality of pixels (¶0025 discloses pixels may be grouped into blocks); and a screen saver controller (Fig. 1 and ¶0031 discloses OLED display controller 124), screen saver mode (¶0024 discloses screensaver application for presenting content) and screen saver operation (¶0024, ¶0056 and ¶0058 discloses a screensaver application generating content such as moving a logo around the screen of the display).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in order to minimize or eliminate the burn-in or image sticking effect (¶0002).

6. 	Claims 2, 3, 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Kambhatla, and in further view of Hanaki et al. (US 6,337,542 B1, hereinafter referred as “Hanaki”).
	Regarding claim 2, Joo as modified doesn’t explicitly disclose the screen saver controller of claim 1, wherein the first logic circuit generates the operation data including start time gain data for adjusting a start time of the screen saver mode based on the load data and the life data.
 	However, in a similar field of endeavor, Hanaki discloses wherein the first logic circuit generates the operation data including start time gain data for adjusting a start time (claim 12 discloses wherein the circuit gradually increases …a period of application... of the drive voltage applied to the EL element as its determined degree of degradation increases) of the screen saver mode (col. 7, lines 19-21 discloses all the EL elements may be driven to illuminate with lower luminance to operate as a screen saver while normal image display is not required) based on the load data (col. 5, lines 36-37 discloses measured deterioration characteristics in the luminance) and the life data (col. 1, lines 62-64 discloses degree of degradation of each EL element is determined based on an accumulated drive period, the number of drives or the like).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Joo in order to provide an organic EL display device that has less variations in the luminance of display (col. 1, lines 36-38).
	Regarding claim 3, Joo as modified doesn’t explicitly disclose the screen saver controller of claim 2, wherein the first logic circuit generates the operation data including minimum luminance gain data for adjusting a minimum luminance of the screen saver mode based on the load data and the life data.
	However, in a similar field of endeavor, Hanaki discloses wherein the first logic circuit generates the operation data including minimum luminance gain data for adjusting a minimum luminance (col. 7, lines 48-49 discloses reducing the initial luminance of less-frequently driven EL elements) of the screen saver mode (col. 7, lines 19-21 discloses all the EL elements may be driven to illuminate with lower luminance to operate as a screen saver while normal image display is not required) based on the load data (col. 5, lines 36-37 discloses measured deterioration characteristics in the luminance) and the life data (col. 1, lines 62-64 discloses degree of degradation of each EL element is determined based on an accumulated drive period, the number of drives or the like).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Joo in order to prolong the length of time in which the difference in degradation between the less-frequently driven EL elements and the more-frequently driven EL elements is maintained small (col. 7, lines 48-53).
	Regarding claim 7, Joo discloses the screen saver controller of claim 3, wherein the life calculator accumulates deterioration stress values of the panel blocks to generate an accumulated value and stores the accumulated value in a nonvolatile memory device (Figs. 2, 3 illustrate memory 145), and generates the life data according to the accumulated value (¶0087 discloses the display driving integrated circuit 140 further includes the memory device 145 (e.g., a flash memory device, an EEPROM device, etc.) that stores the degradation information of the blue color pixel, the degradation information of the green color pixel, and the degradation information of the red color pixel by accumulating the image data DATA applied to the blue color pixel, the green color pixel, and the red color pixel included in the display panel 120).
	Regarding claim 9, Joo discloses the screen saver controller of claim 7, wherein the first logic circuit generates the minimum luminance gain data for adjusting the minimum luminance of the [logo] mode to be lower as a value of the life data increases (¶0012 and ¶0087 discloses the display driving integrated circuit can increase the amount of the luminance reduction of the blue color light as a degradation degree of the blue color pixel located in the logo region increases).
 	Joo doesn’t explicitly disclose screen saver mode.
 	However, in a similar field of endeavor, Kambhatla discloses screen saver mode (¶0024 discloses screensaver application for presenting content).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in order to minimize or eliminate the burn-in or image sticking effect (¶0002).
	Regarding claim 20, Joo discloses the display device of claim 18, wherein the …controller gradually decreases the luminance of the display panel to the minimum luminance (¶0012 discloses the display driving integrated circuit can increase the amount of the luminance reduction of the blue color light as a degradation degree of the blue color pixel located in the logo region increases).
 	Joo doesn’t explicitly disclose the screen saver controller; and maintains the luminance at the minimum luminance until exiting the screen saver mode.
 	However, in a similar field of endeavor, Hanaki discloses the screen saver controller (Fig. 7, col. 7, lines 35-38 discloses control circuit 7); and maintains the luminance at the minimum luminance until exiting the screen saver mode (col. 7, lines 31-34 discloses although the luminance of all the EL elements decreases due to the screen saver operation, the luminance can be maintained by appropriately regulating the period, amplitude or repetition period of the drive voltage).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Joo in order to prolong the length of time in which the difference in degradation between the less-frequently driven EL elements and the more-frequently driven EL elements is maintained small (col. 7, lines 48-53).	 

7. 	Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Kambhatla, and in further view of Hanaki and still in further view of Lee et al. (US 2011/0199396 A1, hereinafter referred as “Lee”).
	Regarding claim 4, Joo as modified doesn’t explicitly disclose the screen saver controller of claim 3, wherein the load calculator generates the load data according to a lookup table in which the load data corresponding to the input image data is stored.
	However, in a similar field of endeavor, Lee discloses wherein the load calculator generates the load data according to a lookup table in which the load data corresponding to the input image data is stored (¶0020 discloses in order to determine the brightness of the self-luminescence elements more accurately through reflection of the characteristics of the display, a table that defines the relationship between the loads by channels and the display brightness based on the display size, and the like, is pre-stored in the memory 12).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Joo in order to reduce the power consumed by an LCD in a portable terminal utilizing LCD, a method has been used, which lowers the brightness of a backlight having relatively high power consumption by analyzing the luminance of a current image and correcting the luminance of the image (¶0006).
	Regarding claim 5, Joo as modified doesn’t explicitly disclose the screen saver controller of claim 4, wherein the first logic circuit generates the start time gain data for controlling the screen saver mode to start earlier as a value of the load data increases.
	However, in a similar field of endeavor, Hanaki discloses wherein the first logic circuit generates the start time gain data for controlling the screen saver mode (col. 7, lines 19-21 discloses all the EL elements may be driven to illuminate with lower luminance to operate as a screen saver while normal image display is not required) to start earlier as a value of the load data increases (claim 12 discloses wherein the circuit gradually increases …a period of application... of the drive voltage applied to the EL element as its determined degree of degradation increases).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Joo in order to provide an organic EL display device that has less variations in the luminance of display (col. 1, lines 36-38).
	Regarding claim 6, Joo discloses the screen saver controller of claim 4, wherein the first logic circuit generates the minimum luminance gain data for adjusting the minimum luminance of the [logo] mode to be lower as a value of the load data increases (¶0010 and ¶0012 discloses the display driving integrated circuit can increase the amount of the luminance reduction of the blue color light as a degradation degree of the blue color pixel located in the logo region increases).
 	Joo doesn’t explicitly disclose screen saver mode.
 	However, in a similar field of endeavor, Kambhatla discloses screen saver mode (¶0024 discloses screensaver application for presenting content).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in order to minimize or eliminate the burn-in or image sticking effect (¶0002).
	Regarding claim 8, Joo as modified doesn’t explicitly disclose the screen saver controller of claim 7, wherein the first logic circuit generates the start time gain data for controlling the screen saver mode to start earlier as a value of the life data increases.
	However, in a similar field of endeavor, Hanaki discloses wherein the first logic circuit generates the start time gain data for controlling the screen saver mode (col. 7, lines 19-21 discloses all the EL elements may be driven to illuminate with lower luminance to operate as a screen saver while normal image display is not required) to start earlier as a value of the life data increases (col. 5, lines 17-23 and claim 12 discloses wherein the circuit gradually increases …a period of application... of the drive voltage applied to the EL element as its determined degree of degradation increases).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Joo in order to provide an organic EL display device that has less variations in the luminance of display (col. 1, lines 36-38).

8. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Kambhatla, and in further view of Kim et al. (US 7,865,846 B2, hereinafter referred as “Kim”).
	Regarding claim 19, Joo as modified doesn’t explicitly disclose the display device of claim 18, wherein the screen saver controller operates in the screen saver mode when image data provided from the timing controller indicates a static image is present.
 	However, in a similar field of endeavor, Kim discloses wherein the screen saver controller operates in the screen saver mode when image data provided from the timing controller (40) indicates a static image is present (Fig. 3 and col. 4, lines 46-53 discloses the control unit 40 confirms whether the display data applied to the display panel 10 are uniformly maintained for a predetermined time. If the display data are uniformly maintained for a predetermined time, the control unit 40 divides the pixels of the display panel 10 into at least one pixel column block 100a-100d. Then, the screen save modes are sequentially performed on the pixel column blocks 100a-100d).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Joo for the purpose of uniformly maintain a degradation deviation of a whole display panel in upper, lower, left, and right directions in a self-luminescent display device (col. 1, lines 18-20).
Allowable Subject Matter
7. 	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692